                              Case 21-14936          Doc 15   Filed 08/13/21    Page 1 of 1
Entered: August 13th, 2021
Signed: August 13th, 2021

SO ORDERED
On or before August 30, 2021.




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Baltimore
                                   In re:    Case No.: 21−14936 − DER       Chapter: 13

Chevera Dinika McLean
Debtor

                                       ORDER TO SHOW CAUSE
                                 WHY CASE SHOULD NOT BE DISMISSED
                             FOR FAILURE TO COMPLETE REQUIRED FILINGS

By notice of the Court dated July 29, 2021, the above−captioned Debtor was admonished to file:

      Chapter 13 Plan
      Certificate of Mailing Plan to all creditors
      Statement of Current Monthly Income and Calculation of Commitment Period and Disposable Income
      Declaration Concerning Debtor's Schedules
      Statement of Financial Affairs
      Other: Summary of Assets and Liabilities

within fourteen (14) days. Debtor has failed to comply with said Order. It is, therefore, by the United States
Bankruptcy Court for the District of Maryland,

ORDERED, that the Debtor show cause, if any there be, by the date designated above, in a writing filed with Clerk,
U.S. Bankruptcy Court Baltimore Division, 101 West Lombard Street, Ste. 8530, Baltimore, Maryland 21201 why
this case should not be dismissed, pursuant to 11 U.S.C. § 1307(c), for failure to complete required filings.
Completion of the required filings by the same date shall dissolve this Order to Show Cause. Failure to complete the
required filings within the time allowed, or failure to show cause which the Court considers adequate, may result in a
dismissal of this case without further notice.

cc:     Debtor
        Attorney for Debtor − PRO SE
        Case Trustee − Robert S. Thomas II

                                                       End of Order
39x01 (rev. 12/01/2015) − KellyHorning
